Citation Nr: 1208553	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-45 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected left knee strain from December 20, 2008 to January 13, 2011 and in excess of 10 percent thereafter.

2. Entitlement to an initial compensable rating for service-connected right knee strain from December 20, 2008 to January 13, 2011 and in excess of 10 percent thereafter.

3. Entitlement to an initial compensable rating for service-connected left hip strain.

4. Entitlement to an initial compensable rating for service-connected bilateral plantar fasciitis.

5. Entitlement to service connection for gastroesophageal reflux disease (GERD).





REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to March 1979, from May 2002 to April 2003, and from November 2011 to December 2008.  He is the recipient of the Global War on Terrorism Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In November 2011, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

At the hearing, the Veteran also submitted additional evidence consisting of multiple private treatment records.  See 38 C.F.R. § 20.1304 (2011).  The Board notes that the Veteran waived agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may properly consider such evidence in rendering its decision.

The left hip and plantar fasciitis initial rating claims and the service connection claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 2, 2011, prior to promulgation of a decision by the Board, the Veteran requested to withdraw his appeal of the initial rating claims for service-connected left knee strain and right knee strain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal for the issues of entitlement to higher initial ratings for service-connected left knee strain and right knee strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In this case, prior to the promulgation of a decision in the appeal, the Veteran testified on November 2, 2011 that he was satisfied with the initial ratings assigned for the service-connected left hip strain and right knee strain.  Thus, the Veteran has withdrawn the appeal of these issues, and there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for these issues, and they are dismissed.


ORDER

The appeal of the claims of entitlement to initial compensable ratings from December 20, 2008 to January 13, 2011 and in excess of 10 percent thereafter for service-connected left knee strain and right knee strain are dismissed.


REMAND

Reasons for Remand: to obtain outstanding, private treatment records and to schedule another VA gastroenterological examination 

First, the Board observes that there appear to be service treatment records absent from the claims file.  The file contains a notice of activation beginning in May 2002 for an extended period and a DD Form 215 reflecting a release from active duty in April 2003.  The service treatment records are devoid of records of treatment for this period.  Therefore, additional requests should be made of both the National Personnel Records Center, the Veteran's reserve unit (identified as Troop C of the 104th Cavalry in Annville, PA on the activation document), and any other appropriate sources for these records.  

Additionally, in November 2009, the Veteran submitted several VA Forms 21-4142, Authorization and Consent to Release Information to VA, for private treatment records form Dr. MDA, Dr. DM, Dr. JdP, and Dr. CN.  While there are a few records for Dr. DM and Dr. CN in the claims file that appear to have been submitted by the Veteran, there is no sign that the AOJ attempted to obtain these records directly from the health care providers.  Therefore, the Veteran's remaining initial rating claims and service connection claim must be remanded so that these outstanding, relevant treatment records may be requested and associated with the claims file.

Further, the Board observes that the April 2009 VA examination for the service connection claim is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the examination addressed the Veteran's subjective medical history and current symptoms, the examiner did not have access to the claims file.  Further, no opinion with regard to the etiology of the Veteran's GERD was requested or provided.  Thus, the Board determines that another VA examination must be scheduled so that the existence and etiology of the Veteran's gastroenterological disorder may be assessed.

The Board observes that the Veteran reported developing symptoms of GERD in 2003 in service and that he was treated for the disorder at the time of his deployment in November 2007.  He also asserts that he experienced a severe flare-up of symptoms in August 2008; thus, he contends that his GERD underwent a permanent increase in severity during his active service from November 2007 to December 2008.  The Board requires an opinion as to whether the Veteran's current gastroenterological disorder, diagnosed as mild GERD, preexisted his deployment in November 2007 and if so, whether the Veteran's current disorder was the result of a permanent increase in severity of symptoms during service.

Accordingly, the case is REMANDED for the following action:

1. Request service treatment records for the Veteran's period of active duty from May 2002 to April 2003 from NPRC, the Veteran's reserve unit (identified as Troop C of the 104th Cavalry in Annville, PA on the activation document), and any other appropriate sources.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Request that the Veteran again complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all relevant private treatment records not in the claims file, to include the records of Dr. MDA, Dr. DM, Dr. JdP, and Dr. CN and any other such records he wishes VA to obtain.  

All identified records should be requested and associated with the claims file.  If no response is received, requests should be made until it is determined that future requests would be fruitless.  All requests and responses, positive and negative, should be associated with the claims file. 

3. Schedule the Veteran for a VA examination to determine the etiology of his GERD.  The claims file must be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  All necessary tests should be accomplished.  Upon review of the record and examination of the Veteran, the examiner should respond to the following: 

a. Was the Veteran's current GERD present prior to his November 2007 deployment?  Please state a reason for your conclusion and indicate on what evidence you base your decision, e.g., medical reports in the file, the Veteran's history, etc.

b. If GERD was present prior to his November 2007 deployment, did the disorder increase in severity beyond normal progression during service? 

c. If the answer to either of the above questions is negative, is it at least as likely as not that the Veteran's currently diagnosed GERD had its onset during service or is causally or etiologically a result of his military service?  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts and medical principles would be helpful to the Board.  

4. After completing the above actions, the AOJ should conduct any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs.

When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence and the claims should be readjudicated.  If any benefit sought is not resolved to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and/or argument on the matter the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


